                                                              JS-6
 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10                                EASTERN DIVISION
11
12                                                  ) No. 5:20-cv-01485-E
     MICHELLE ANN TOWLES,
13
                                                    )
           Plaintiff,                               ) __________
14
                                                    ) [PROPOSED] JUDGMENT
                  v.                                )
15
                                                    )
                                                    )
16   ANDREW M. SAUL,                                )
                                                    )
     Commissioner of Social Security,               )
17                                                  )
           Defendant.                               )
18                                                  )
19
                                                    )
                                                    )
20
                                                    )
           Having approved the parties’ joint stipulation to voluntary remand
21
     pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
22
     COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
23
24
25   Date: 4/22/21                           /s/ CHARLES F. EICK
26                                        HON. CHARLES F. EICK
                                          United States Magistrate Judge
27
28




                                            -1-
